979 So.2d 406 (2008)
Dale W. NORTHCOTT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2446.
District Court of Appeal of Florida, Fifth District.
April 22, 2008.
*407 James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See § 948.06(1), Fla. Stat. (1998).
PLEUS, ORFINGER and EVANDER, JJ., concur.